         Case 3:17-cv-00939-WHA Document 2703 Filed 07/12/19 Page 1 of 2



 1   MICHAEL A. JACOBS (CA SBN 111664)
     mjacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     agonzalez@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Tel: 415.268.7000 / Fax: 415.268.7522
 5
     KAREN L. DUNN (Pro Hac Vice)
 6   kdunn@bsfllp.com
     HAMISH P. M. HUME (Pro Hac Vice)
 7   hhume@bsfllp.com
     BOIES SCHILLER FLEXNER LLP
 8   1401 New York Avenue, N.W.
     Washington, D.C. 20005
 9   Tel: 202.237.2727 / Fax: 202.237.6131
10   WILLIAM C. CARMODY (Pro Hac Vice)
     bcarmody@susmangodfrey.com
11   SHAWN J. RABIN (Pro Hac Vice)
     srabin@susmangodfrey.com
12   SUSMAN GODFREY LLP
     1301 Avenue of the Americas, 32nd Floor
13   New York, New York 10019
     Tel: 212.336.8330 / Fax: 212.336.8340
14
     Attorneys for Defendants
15   UBER TECHNOLOGIES, INC.
     and OTTOMOTTO LLC
16
17
                                 UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                    SAN FRANCISCO DIVISION
20

21
      WAYMO LLC,                                     CASE NO. 3:17-cv-00939-WHA
22
                   Plaintiff,                        NOTICE OF CHANGE OF ADDRESS
23
            vs.
24
      UBER TECHNOLOGIES, INC. and
25    OTTOMOTTO LLC,

26                 Defendants.

27

28

                                     NOTICE OF CHANGE OF ADDRESS
                                      CASE NO. 3:17-CV-00939-WHA
         Case 3:17-cv-00939-WHA Document 2703 Filed 07/12/19 Page 2 of 2



 1   TO ALL PARTIES AND THE CLERK OF THE COURT:
 2          The undersigned attorneys for Uber Technologies and Ottomotto LLC file this Notice of
 3   Change of Address and respectfully request that the Court’s docket in the above-captioned case
 4   be updated accordingly.
 5          PLEASE TAKE NOTICE effective July 8, 2019, the address for Kathleen R. Hartnett,
 6   Meredith R. Dearborn, and Maxwell V. Pritt of Boies Schiller Flexner LLP is changed to:
 7          BOIES SCHILLER FLEXNER LLP
            44 Montgomery St.
 8          41st Floor
            San Francisco, CA 94104
 9          Telephone: (415) 293-6800
10

11    Dated: July 12, 2019                        BOIES SCHILLER FLEXNER LLP

12

13                                                By: /s/ Meredith R. Dearborn

14                                                       BOIES SCHILLER FLEXNER LLP
                                                         Kathleen R. Hartnettt
15                                                       khartnett@bsfllp.com
                                                         Meredith R. Dearborn
16                                                       mdearborn@bsfllp.com
                                                         Maxwell V. Pritt
17                                                       mpritt@bsfllp.com
                                                         44 Montgomery St.
18                                                       41st Floor
                                                         San Francisco, CA 94104
19                                                       Telephone: (415) 293-6800
                                                         Attorneys for Uber Technologies, Inc. and
20                                                       Ottomotto LLC

21

22

23

24

25

26

27

28                                                   1
                                      NOTICE OF CHANGE OF ADDRESS
                                       CASE NO. 3:17-CV-00939-WHA
